United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.W., Appellant
and
DEPARTMENT OF THE ARMY,
RECRUITING BATTALION, New Orleans, LA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-217
Issued: August 6, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 22, 2007 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ merit decision dated July 5, 2007. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that she sustained an emotional condition in
the performance of duty.
FACTUAL HISTORY
Appellant, a 50-year-old supply technician, filed a Form CA-2 claim for benefits on
August 4, 2000, alleging emotional stress causally related to her employment factors. She asserted
that her condition developed because her supervisors made derogatory and insulting remarks in
front of her coworkers, which caused her embarrassment and humiliation.

In a February 22, 2006 report, Dr. Mark A. Harrington, Board-certified in family practice,
stated that appellant had complaints of anxiety and depression. He noted that she experienced
hopelessness, anhedonia, social withdrawal, fatigue, insomnia and low self-esteem, with no
suicidal ideation. Appellant had a previous history of generalized anxiety disorder. He diagnosed
anxiety disorder probably related to job stress.
In a statement received by the Office on May 9, 2006, appellant alleged that she had been
working in a two-person job until June 2005, when it was changed to a one-person job. She stated
that two people could not accomplish the mission. Appellant’s problems began when Charles
Bradsher, her immediate supervisor, arrived in June 2005 and continued through September 8,
2005 when she arrived at the Safe Haven location following Hurricane Katrina. She stated that her
stress increased after she lost her home during Hurricane Katrina. Appellant stated:
“Maj Franklin expressed to the staff that it’s [my] fault you don’t have supplies
sense [sic] she’s not here blame her. Mr. Bradsher putting me down in front of
other employees, I need to find another job. [He stated] you eat too much that’s
why you are sick. I had to get a written note from the Doctor to eat snacks during
the course of the day due to my diabetic condition. Maj Franklin yelling at me
giving me a direct order as if I was in the military. Mr. Bradsher referring to me
while speaking to Maj Franklin as their little package, humiliating me in front of
officers, recruiters and coworkers. This is just a few experiences I have
encountered. Only thing gave me relive [sic] was to stay away from the situation
until I gained my self esteem back. Every time I tried to return to work the same
thing [sic] just in a different tactic and approaches they would take.
“I have experienced sleepless nights, muscle spasm, blood pressure elevated, sugar
running abnormal, weight gain, hair loss, nervisness [sic] when I walk in the door at
work, resulting in panic attacks and anxiety. This has resulted in me missing over
300 hours of work. ... My health is failing due to the constant criticism from
Mr. Bradsher and Maj Franklin. I informed Mr. Bradsher I could not take much
more of this harassment and mental abuse from them….
“I had an episode where Mr. Bradsher was counseling me with our Human
Resource Mrs. Shirley Franklin. The situation got heated and I could not breath
[sic] and blacked out and Mr. Perkins came from across the hall picked me off
Mr. Bradsher’s office floor ... he and the other person did not render me aid. This
took place 4 April 2006.”
In a statement received by the Office on May 10, 2006, appellant made the following
allegations:
When I fell and injured her right hand on October 12, 2005, Mr. Bradsher told her
“I am not the one to give your sympathy, if you are looking for that.” She also
stated that, when she asked for the injury forms, she was told to look them up on
online;

2

On November 7, 2005 she informed Mr. Bradsher that she had to leave to attend a
doctor’s appointment and had elevated blood pressure. Mr. Bradsher replied, in
front of her coworkers, that “you need to find another job; I can’t use you for this
mission because [you are] slow, always complaining.” He also stated civilians
were always in the wrong lane, always butting into the wrong thing, and he was
glad that he was not a civilian because civilians don’t know anything. Mr. Bradsher
asserted that he was a veteran and appellant was jealous because everybody she
worked with was a veteran; he stated that they would make her an honorary veteran
so she wouldn’t feel left out.” Appellant stated that she was embarrassed by
Mr. Bradsher’s comments;
On November 23 through 25, 2005 appellant requested funding for an awards
banquet but Mr. Bradsher never followed up with the necessary documents to have
the funding approved;
On November 30, 2005 Mr. Bradsher overloaded appellant with assignments when
she had just returned from a business trip and was trying to deal with the loss of her
home;
On December 1, 2005 appellant had ordered supplies for a recruiting trip when
Mr. Bradsher returned from a business trip and again told her she needed to find
another job;
On December 7 and 8, 2005 Mr. Bradsher again made insulting and demeaning
remarks in front of her coworkers, once again causing her embarrassment and
humiliation;
On December 9, 2005 appellant was working to provide supplies and drinks for
recruiters on a business trip when a supply sergeant told her he had forgotten to buy
drinks for the meetings. After she told the sergeant she would get the drinks from a
nearby Wal-Mart, Major Franklin, the base commanding officer, called her a few
hours later and screamed at her that he had given her a direct order to get the drinks.
Appellant burst into tears, was shaking, and again experienced humiliation,
embarrassment and degradation in front of her coworkers.
Appellant referenced several other incidents from December 2005 to February 2006 in
which she allegedly encountered resistance in obtaining forms and sick leave to deal with her
diabetes and her burgeoning emotional condition.
By decision dated August 30, 2006, the Office denied appellant’s emotional condition
claim. It found that appellant had established three compensable factors of employment: the
September 2005 staff meeting in which Major Franklin stated that other employees should be
angry at her; the December 2005 incident in which Major Franklin made insulting remarks
toward her in front of her coworkers; and the November 2005 incident in which Mr. Bradsher
stated she needed to find another job and that as a civilian she knew nothing. The Office,
however, that the medical evidence of record did not establish that her claimed emotional

3

condition was causally related to the accepted employment factor. It stated that the medical
evidence appellant had submitted was not sufficient to establish that she had sustained her
emotional condition in the performance of duty.
On September 29, 2006 appellant requested an oral hearing, which was held on
May 4, 2007.
In a May 29, 2007 report, Dr. Gerald M. Barber, Board-certified in family practice, stated:
“I first saw [appellant] on August 14, 2006 when a history was taken of her past
medical problems. This did include her injury at [the employing establishment] on
March 15, 2006.... I am aware of her depression which she states resulted from the
‘on the job’ problems. I have read her account of the harassment she feels she is
receiving from superiors and coworkers on the job. This is obviously not my job to
determine the facts of the alleged abuses on the job. As a family doctor for
[appellant], I can report she is constantly agitated, stressed, unhappy and on
medication for depression and anxiety. When asked about the cause of her
depression and anxiety, she states she had none of these before her current ‘job
problems.’ I do feel her stress is obviously negatively affecting her overall health -blood pressure, diabetes, neck pain, etc. This is all I can factually attest. I will
leave it up to the Labor Department to investigate this patient’s alleged ‘on the job’
abuse and harassment.” (Emphasis in the original.)
By decision dated July 5, 2007, an Office hearing representative affirmed the August 30,
2006 decision.
LEGAL PRECEDENT
To establish that an emotional condition was sustained in the performance of duty, there
must be factual evidence identifying and corroborating employment factors or incidents alleged
to have caused or contributed to the condition, medical evidence establishing that the employee
has an emotional condition and rationalized medical opinion establishing that compensable
employment factors are causally related to the claimed emotional condition.1 There must be
evidence that implicated acts of harassment or discrimination did, in fact, occur supported by
specific, substantive, reliable and probative evidence.2
The first issue to be addressed is whether appellant has cited factors of employment that
contributed to her alleged emotional condition or disability. Where the disability results from an
emotional reaction to regular or specially assigned work duties or a requirement imposed by the
employment, the disability comes within the coverage of the Federal Employees’ Act.3 On the
other hand, disability is not covered where it results from an employee’s fear of a reduction-inforce, frustration from not being permitted to work in a particular environment or to hold a
1

See Debbie J. Hobbs, 43 ECAB 135 (1991).

2

See Ruth C. Borden, 43 ECAB 146 (1991).

3

Lillian Cutler, 28 ECAB 125 (1976).

4

particular position, or to secure a promotion. Disabling conditions resulting from an employee’s
feeling of job insecurity or the desire for a different job do not constitute a personal injury
sustained while in the performance of duty within the meaning of the Act.4
ANALYSIS
In the instant case, the Office accepted three incidents as compensable: the
September 2005 staff meeting in which Major Franklin stated that other employees should be
angry at her; the December 2005 incident in which Major Franklin made insulting remarks
toward her in front of her coworkers; and the November 2005 incident in which Mr. Bradsher
stated she needed to find another job and that as a civilian she knew nothing. The Board finds
that, given the circumstances described by appellant and accepted as factual by the Office, these
three incidents constitute compensable factors of employment.5
However, appellant’s burden of proof is not discharged by the fact that she has established
employment factors which may give rise to a compensable disability under the Act. To establish
her occupational disease claim for an emotional condition, appellant must also submit rationalized
medical evidence establishing that she has an emotional or psychiatric disorder and that such
disorder is causally related to the accepted compensable employment factors.6 Appellant
submitted the February 22, 2006 report from Dr. Harrington and the May 29, 2007 report from
Dr. Barber. Neither of these reports, however, contained a rationalized medical opinion, based
on a proper factual and medical background, containing an opinion on causal relationship or
otherwise relating her diagnosis to the factors found compensable in this case. The weight of
medical opinion is determined by the opportunity for and thoroughness of examination, the
accuracy and completeness of the physician’s knowledge of the facts of the case, the medical
history provided, the care of analysis manifested and the medical rationale expressed in support
of stated conclusions.7 Dr. Harrington does not provide a complete factual background or
provide an opinion relating appellant’s accepted employment incidents as causative factors to her
diagnosed emotional condition. Although he presented diagnoses of appellant’s condition, he
did not adequately address how these conditions were causally related to the accepted
employment factors. Dr. Harrington noted a previous history of generalized anxiety disorder,
stated that appellant had complaints of anxiety and depression and diagnosed anxiety disorder,
probably related to job stress. He related complaints of hopelessness, anhedonia, social
withdrawal, fatigue, insomnia and low self-esteem, with no suicidal intentions. Dr. Harrington’s
report, however, merely presented a summary conclusion that appellant’s conditions were
causally related to the accepted employment factors.
Dr. Barber noted a history of depression and anxiety which appellant felt was caused by
problems at work. He stated that appellant was constantly agitated, stressed, unhappy and on
4

Id.

5

Mary J. Summers, 55 ECAB 730 (2004).

6

See William P. George, 43 ECAB 1159, 1168 (1992).

7

See Anna C. Leanza, 48 ECAB 115 (1996).

5

medication for depression and anxiety. Although Dr. Barber asserted that her stress had a negative
affect upon her overall health and aggravated her conditions of blood pressure, diabetes and neck
pain, he declined to provide an opinion regarding whether the alleged on-the-job abuse and
harassment was responsible for her worsening physical and mental condition. He noted that
appellant believed she was being harassed by superiors and coworkers on the job, but stated that it
was not his job to determine the facts of any alleged abuses at work. There is therefore
insufficient rationalized evidence in the record that appellant’s emotional condition was work
related.
For these reasons, the Board finds that appellant did not submit sufficient medical
evidence to establish that she sustained an emotional condition causally related to her
compensable work factors.
As to the other allegations raised, the Board finds that appellant has submitted
insufficient evidence to establish compensable factors of employment. An employee’s emotional
reaction to an administrative or personnel matter is not covered under the Act, unless there is
evidence that the employing establishment acted unreasonably.8 In the instant case, appellant
has presented no evidence that the employing establishment acted unreasonably or committed
error with regard to the incidents of alleged unreasonable actions involving administrative or
personnel matters on the part of the employing establishment. The Board has held that an
employee’s dissatisfaction with perceived poor management constitutes frustration from not
being permitted to work in a particular environment or to hold a particular position and is not
compensable under the Act.9 Appellant has not submitted sufficient evidence to support her
allegations that the employing establishment ignored her requests for assistance, gave her
incorrect and contradictory instructions, imposed an unusually heavy work load and issued
unreasonable deadlines.
Regarding appellant’s allegation that she developed stress due to the uncertainty of her
job duties and her insecurity about maintaining her position, the Board has previously held that a
claimant’s job insecurity is not a compensable factor of employment under the Act.10 The Board
notes that matters pertaining to use of leave and overtime are generally not covered under the Act
as they pertain to administrative actions of the employing establishment and not to the regular or
specially assigned duties the employee was hired to perform.11 However, error or abuse by the
employing establishment in an administrative or personnel matter, or evidence that the
employing establishment acted unreasonably in the administrative or personnel matter, may
afford coverage.12 As appellant has failed to show that these actions demonstrated error or abuse
on the part of management, they are not compensable. Accordingly, appellant has presented no
evidence that the employing establishment acted unreasonably or committed error with regard to
8

See Alfred Arts, 45 ECAB 530, 543-44 (1994).

9

See Michael Thomas Plante, 44 ECAB 510, 515 (1993).

10

See Artice Dotson, 42 ECAB 754, 758 (1990); Allen C. Godfrey, 37 ECAB 334, 337-38 (1986).

11

Elizabeth Pinero, 46 ECAB 123 (1994).

12

Margreate Lublin, 44 ECAB 945 (1993).

6

these incidents of administrative managerial functions. A reaction to such factors did not
constitute an injury arising within the performance of duty; such personnel matters were not
compensable factors of employment in the absence of agency error or abuse.
Accordingly, the Board affirms the July 5, 2007 decision of the Office hearing
representative, which properly affirmed the August 30, 2006 decision denying compensation for
an alleged emotional condition.
CONCLUSION
The Board finds that the Office properly found that appellant failed to meet her burden of
proof to establish that she sustained an emotional condition in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the July 5, 2007 decision of the Office of Workers’
Compensation Programs be affirmed.
Issued: August 6, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

